Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) effective as of April 17, 2018
(“Effective Date”) is by and between Sun BioPharma, Inc., a Delaware corporation
(“Sun BioPharma” or the “Company”) and Susan Horvath (“Employee”), collectively
referred to herein as the (“Parties”).

 

WITNESSETH

 

WHEREAS, the Company and Employee desire to formalize the employment
relationship between the Parties by entering into this Agreement;

 

WHEREAS, the Company’s Compensation Committee (the “Committee”) has approved
this Agreement; and

 

WHEREAS, Employee has determined that it is in the best interests of Employee to
enter into this Agreement.

 

NOW, THEREFORE, in consideration of the premises, the promises hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Parties, it is hereby agreed as follows:

 

 

1.

EMPLOYMENT.

 

(a)     Position. The Company hereby employs Employee in the position of Vice
President of Finance and Chief Financial Officer effective April 17, 2018, and
Employee hereby accepts such employment and continued employment.

 

(b)     Employment Period. Employee’s employment hereunder shall commence on
April 17, 2018 and shall continue until terminated in accordance with Section 4
hereof (the “Employment Period”). The Company agrees to continue Employee in its
employ as Vice President of Finance and Chief Financial Officer during the
Employment Period, subject to termination of such employment pursuant to the
terms of this Agreement.

 

 

2.

EMPLOYMENT DUTIES.

 

(a)     Duties. Employee shall have such duties as are customarily performed and
exercised by the Vice President of Finance and Chief Financial Officer of a
company with subsidiary operations, subject to the supervision by the President
and Chief Executive Officer, together with such additional duties as are
reasonably assigned by the President and Chief Executive Officer.. During the
Employment Period, (i) Employee’s services shall be performed in metropolitan
Minneapolis and/or St. Paul, subject to reasonable business travel and based
upon the needs of the Company, (ii) Employee shall make his primary personal
residence within metropolitan Minneapolis and/or St. Paul.

 

(b)     Time and Attention. Beginning April 17, 2018, excluding any periods of
vacation and sick leave to which Employee is entitled, Employee agrees to devote
Employee’s entire working time, energy, and skill to the business and affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned to Employee hereunder, to use Employee’s reasonable best efforts to
perform faithfully and efficiently such responsibilities; provided, however,
that these obligations shall not prohibit Employee from (i) as approved by the
President and Chief Executive Officer, serving on civic or charitable board or
committees and one (1) corporate board or committees or (ii) managing personal
investments, so long as such activities do not materially interfere with the
performance of Employee’s responsibilities to the Company, its subsidiaries and
affiliates, or violate the Company’s conflict of interest policies. During the
Employment Period, Employee shall (i) disclose to the Company any business
opportunity that comes to Employee’s attention and that relates to the business
of the Company or otherwise arises as a result of Employee’s employment and (ii)
not take advantage of or otherwise divert such opportunity for Employee’s own
benefit or that of any other person or entity without prior written consent of
the Company.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Avoidance of Conflicting Obligations. Employee hereby acknowledges,
agrees and represents that Employee’s execution of this Agreement and
performance of employment-related obligations and duties for the Company will
not cause any breach, default, or violation of any other employment,
non-disclosure, confidentiality, non-competition, or other agreement to which
Employee may be a party or otherwise be bound. Moreover, Employee hereby agrees
that Employee will not use in the performance of his or her employment-related
obligations and duties for the Company or otherwise disclose to the Company any
trade secrets or confidential information of any person or entity (including any
former employer) if and to the extent such use or disclosure may cause a breach
or violation of any obligation or duty owed by Employee to such employer,
person, or entity under any agreement or applicable law.

 

(d)     Other Activities. During the Employment Period, other than as set forth
in paragraph (b) of this Section 2, Employee will not, without the prior written
consent of the Company, directly or indirectly other than in the performance of
his duties hereunder, render services of a business, professional or commercial
nature to any other person or firm, whether for compensation or otherwise.

 

 

3.

COMPENSATION.

 

(a)     Compensation. For all services which Employee renders to the Company or
any of its subsidiaries or affiliates during the Employment Period, the Company
agrees to pay Employee the salary, cash incentive and equity compensation as set
by the Board or its Compensation Committee, subject to the following:

 

(i)     Primary Cash Compensation. Effective as of April 17, 2018, Employee’s
monthly salary is $18,750 per month, representing an annual rate of $225,000
(the “Base Salary”). Employee’s Base Salary shall be reviewed annually by the
Board or its Compensation Committee and the Base Salary for each fiscal year
during the Employment Period shall be determined by the Board or its
Compensation Committee, which may authorize an increase in Employee’s Base
Salary for such year. In no event may Employee’s Base Salary be reduced below
its then-current level at any time during the Employment Period other than with
Employee’s consent or pursuant to a general wage reduction in respect of
substantially all of the Company’s executive officers, in which event Employee’s
Base Salary may only be reduced to the same extent and up to the same percentage
amount as the base salaries of other executive officers are reduced. Employee’s
Base Salary shall be paid in accordance with the Company’s normal periodic
payroll practices.

 

(ii)     Cash Bonus. Commencing with a bonus program approved by the Board or
its Compensation Committee, Employee will be eligible for an annual cash bonus
with a target bonus amount equal to no less than 40% of Base Salary to be paid
in a single lump sum with the first payroll following the approval of the
Audited Financial statement by the Audit Committee of the Board of Directors
(the “Cash Bonus”). The target Cash Bonus is subject to achievement of annual
bonus metrics set by the Board or its Compensation Committee from year to year
and represents a bonus target percentage which may be earned subject to
Employee’s continued employment with the Company through the end of the
applicable Cash Bonus period and achievement of corporate/Board objectives set
by the Board or its Compensation Committtee Employee’s target Cash Bonus
percentage shall be reviewed annually by the Board or its Compensation
Committee, beginning with the year after a Bonus Program is approved by the
Board or its Compensation Committee, and the target Cash Bonus percentage for
each such year shall be determined by the Board or its Compensation Committee,
which may authorize an increase in Employee’s target Cash Bonus percentage for
such year. In no event may Employee’s target Cash Bonus percentage be reduced
below its then-current level at any time during the Employment Period other than
with Employee’s consent or pursuant to a general target bonus percentage
reduction in respect of substantially all of the Company’s executive officers,
in which event Employee’s target Cash Bonus percentage may only be reduced to
the same extent and up to the same percentage amount as the target bonus
percentage of other executive officers are reduced.

 

2

--------------------------------------------------------------------------------

 

 

(iii)     Equity. On or promptly after the Effective Date, Company will grant to
Employee an option to purchase an aggregate 40,000 shares of the Company’s
common stock at a per share price not less than the Fair Market Value of the
Company’s common stock as of the date of grant (the “Equity Award”). The Equity
Award will be subject to the terms of any equity incentive plan under which it
is issued and will vest and become exercisable in the following amounts on the
corresponding dates: (a) 10,000 shares as of the date of grant, (b) 10,000
shares as of the date that is twelve (12) months after the date of grant, (c)
10,000 shares as of the date that is twenty four (24) months after the date of
grant and (d) the remaining 10,000 shares as of the date that is thirty six (36)
months after the date of grant. “Fair Market Value” will have the meaning
ascribed to it in the equity incentive plan governing the Equity Award or, if no
such plan exists, Section 409A of the Internal Revenue Code of 1986, as amended
and in effect from time to time and including the regulations and guidance
thereunder (the “Code”).

 

(iv)     Other Compensation. Commencing with the calendar year beginning January
1, 2019, Employee shall be entitled to participate in annual long-term incentive
opportunities as determined by the Board consistent with those provided to other
Company executive officers and in accordance with the Company’s plans and
applicable award agreements.

 

(b)     Expenses. The Company shall pay all reasonable expenses incurred by
Employee that are directly related to performance of her responsibilities and
duties for the Company hereunder. Employee shall submit to the Company
statements that justify in reasonable detail all reasonable expenses so
incurred. Subject to such audits as the Company may deem necessary, the Company
shall reimburse Employee the full amount of any such expenses advanced by
Employee. Reimbursable expenses shall also include a standard car mileage
allowance. All expenses eligible for reimbursements in connection with
Employee’s employment must be incurred by Employee while employed by the Company
and must be in accordance with the Company’s expense reimbursement policies. The
amount of reimbursable expenses incurred in one taxable year shall not affect
the expenses eligible for reimbursement in any other taxable year. Each category
of reimbursement shall be paid as according to the Company’s standard expense
reimbursement policy, typically at the end of the month of submission, but in no
event shall any such reimbursement be paid after the last day of Employee’s
taxable year following the taxable year in which the expense was incurred. No
right to reimbursement is subject to liquidation or exchange for other benefits.

 

(c)     Benefits. Employee will be entitled to participate in each employee
benefit plan and program of the Company to the extent that Employee meets the
eligibility requirements for such employee benefit plan or program. Employee
shall pay any contributions which are generally required of employees to receive
any such benefits. The Company provides no assurance as to the adoption or
continuance of any particular employee benefit plan or program, and Employee’s
participation in any such plan or program shall be subject to the provisions,
rules and regulations applicable thereto. If there is any waiting period for
participation by Employee or her covered dependents in any of the health, dental
or vision benefit plans, the Company will pay the excess of Employee’s health,
dental and/or vision premiums incurred during such waiting period over the
amount she otherwise would pay under Company plans. To the extent the Company
makes directors’ and officers’ liability insurance available to the directors,
it will also make it available to Employee on the same terms as other directors.
Employee shall receive four (4) weeks paid vacation annually; provided, however,
that vacations not taken during any calendar year shall not be carried over to a
subsequent year. Upon the Date of Termination, Employee shall be paid at a rate
per day equal to Employee’s Base Salary then in effect divided by 260 for all
current and previously accumulated vacation days not taken during the calendar
year in which the Date of Termination occurs, with such payment to be made
within thirty (30) days following the Date of Termination. Such amount shall be
deemed a payment obligation accruing through the Date of Termination for
purposes of Section 5.

 

3

--------------------------------------------------------------------------------

 

 

 

4.

TERMINATION.

 

(a)     Cause.     The Company may terminate Employee’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

 

(i)       An intentional act of fraud, embezzlement, theft or any material
violation of law that occurs during or in the course of the Employment Period;

 

(ii)      Intentional damage by Employee to the Company’s assets;

 

(iii)     Intentional disclosure by Employee of the Company’s confidential
information contrary to Company policies;

 

(iv)      Material breach of Employee’s obligations under this Agreement;

 

(v)       Intentional engagement by Employee in any activity which would
constitute a breach of Employee’s duty of loyalty or Employee’s assigned duties;

 

(vi)      Intentional breach by Employee of any of the Company’s policies and
procedures;

 

(vii)     The willful and continued failure by Employee to perform Employee’s
assigned duties (other than as a result of incapacity due to physical or mental
illness); or

 

(viii)    Employee is or has been prevented from performing any duties
contemplated by this Agreement by reason of any agreement with any third party
to which Employee is a party or is bound, or

 

(ix)      Willful conduct by Employee that is demonstrably and materially
injurious to the Company, monetarily or otherwise.

 

For purposes of this provision, no act, or failure to act, on the part of
Employee shall be considered “willful” unless it is done, or omitted to be done,
by Employee in bad faith or without reasonable belief that Employee’s action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by Employee in good faith and in the best
interests of the Company.

 

(b)     Good Reason.     Employee may terminate Employee’s employment during the
Employment Period for Good Reason.

 

4

--------------------------------------------------------------------------------

 

 

(i)     For purposes of this Agreement, “Good Reason” shall mean the assignment
to Employee, without Employee’s consent, of any duties materially inconsistent
with Employee’s position (including changes in status, offices, or titles and
any change in Employee’s reporting requirements), authority, duties or
responsibilities as contemplated by Section 2(a), the Company requiring Employee
to relocate employee’s primary work location by more than fifty (50) miles, any
other action by the Company which results in a material diminution in such
position, authority, duties, responsibilities or aggregate Base Salary and Cash
Bonus or the Company’s material breach of its obligations to Employee under this
Agreement (each an “Event” for purposes of this paragraph).

 

(ii)     Employee must notify the Company in writing of any Event that
constitutes Good Reason within ninety (90) days following Employee’s initial
knowledge of the existence of such Event (or, if earlier, within ninety (90)
days following the date upon which Employee should reasonably have been expected
to have knowledge of such Event) or such Event shall not constitute Good Reason
under this Agreement. Employee must provide at least thirty (30) days prior
written notification of her intention to terminate his employment for Good
Reason and the Company shall have thirty (30) days from the date of receipt of
such notice to effect a cure of the condition constituting Good Reason, and,
upon cure thereof by the Company, such Event shall no longer constitute Good
Reason.

 

(c)     Notice of Termination. Any termination by either party for any reason,
including any termination by the Company for Cause, or by Employee for Good
Reason, shall be communicated by Notice of Termination to the other party hereto
given in accordance with Section 13(c). For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Employee’s employment under the provision
so indicated and (iii) specifies the Date of Termination (which date shall not
be more than thirty (30) days after the giving of such notice; provided,
however, that if Employee is terminating for Good Reason such date shall be not
less than thirty (30) days nor more than forty-five

(45) days after giving such notice. The inadvertent failure by Employee or the
Company to set forth in the Notice of Termination a particular fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Employee or the Company, respectively, hereunder or preclude
Employee or the Company, respectively, from asserting such fact or circumstance
in enforcing Employee’s or the Company’s rights hereunder.

 

(d)     Date of Termination. “Date of Termination” means the date of receipt of
the Notice of Termination, or any later date specified therein, as the case may
be. The Company and Employee shall take all steps necessary (including with
regard to any post-termination services by Employee) to ensure that any
termination of employment described in this Section 4 constitutes a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended and in effect from time to time and including the regulations
and guidance thereunder (the “Code”), and notwithstanding anything contained
herein to the contrary, the date on which the separation from service takes
place shall be the “Date of Termination.” Notwithstanding the foregoing, the
Date of Termination may be accelerated by the party who receives Notice of
Termination by providing to the other party written notice of acceleration,
including the accelerated Date of Termination, within thirty (30) days of
receipt of the Notice of Termination.

 

5

--------------------------------------------------------------------------------

 

 

 

5.

OBLIGATIONS OF COMPANY UPON TERMINATION.

 

(a)     Cause; Without Good Reason. If Employee’s employment is terminated by
the Company for Cause or by Employee without Good Reason, the Employment Period
shall terminate without further obligation to Employee other than Base Salary
and accrued unused vacation through the Date of Termination paid on the
Company’s normal payroll payment date.

 

(b)     Disability or Death. If the Employment Period is terminated due to the
death or Permanent Disability of Employee, Employee (or his estate or legal
representative) shall be entitled solely to the following: (i) Base Salary and
accrued unused vacation through the Date of Termination (paid on the Company’s
normal payroll payment date), (ii) payment of the annual cash bonus (as
described in Section 3(a)(ii)) of this Agreement that Employee otherwise would
have earned but for such termination of employment for the performance period in
which Employee’s Date of Termination occurs, based on actual performance for the
entire performance period, and payable no later than the end of the year in
which the Permanent Disability or death occurs, provided that it shall be
subject to a pro-rata reduction for the portion of the performance period
following the Date of Termination, and (iii) in the case of a termination due to
Permanent Disability, and subject to Employee being eligible for and taking all
steps necessary to continue Employee’s group health insurance coverage with the
Company following the Date of Termination, continued participation, at the
Company’s expense, in the Company’s group health plans for Employee and his
covered dependents through the earliest of: (x) the eighteen (18) month
anniversary of the Date of Termination, (y) the date Employee becomes eligible
for group health insurance coverage from any other employer, or (z) the date
Employee is no longer eligible to continue Employee’s group health insurance
coverage with the Company under applicable law. As used herein “Permanent
Disability” shall mean and include Employee’s incapacity due to physical or
mental illness or disability to timely perform his duties under this Agreement,
as reasonably determined by the Board, for a period of six (6) or more months.
Permanent Disability also includes Employee becoming permanently disabled within
the meaning of any long-term disability plan of the Company applicable to
Employee, and Employee commences to receive benefits under such plan.
Termination of the Employment Period under this Section 5(b) shall not
constitute a termination by the Company other than for Cause or by Employee for
Good Reason.

 

(c)     Other Than for Cause; Good Reason. Except as otherwise provided in
Section 6(a), if (i) the Company terminates Employee’s employment other than for
Cause or (ii) Employee terminates employment for Good Reason, then the
Employment Period shall terminate without further obligation to Employee other
than the Company’s obligation to pay to Employee (or, in the case of his death,
to his estate or legal representatives) any sums due to Employee through the
Date of Termination and, subject to Employee satisfying the waiver and release
condition identified in Section 13(d) and not violating the Protective
Covenants, the Severance Payment and Benefits Continuation Payments. Such
payments shall be subject to the Company’s normal payroll and withholding
requirements.

 

(d)     Severance Payment and Benefits Continuation Payments. Subject to
Employee satisfying the waiver and release condition identified in Section
13(d), the “Severance Payment” shall be equal to the aggregate of Employee’s
annual Base Salary plus an amount equal to a prorated portion of Employee’s Cash
Bonus target for the year in which the Date of Termination occurs, with such
prorated amount determined by multiplying Employee’s Cash Bonus target for the
year in which the Date of Termination occurs by a fraction, the numerator of
which is the number of full months during such year in which Employee was
employed and the denominator of which is twelve (12). In addition, subject to
Employee satisfying the waiver and release condition identified in Section 13(d)
not violating the Protective Covenants, and Employee being eligible for and
taking all steps necessary to continue Employee’s group health insurance
coverage with the Company following the Date of Termination, Employee will
receive continued participation, at the Company’s expense, in the Company’s
group health plans for Employee and his covered dependents through the earliest
of: (x) the eighteen (18) month anniversary of the Date of Termination, (y) the
date Employee becomes eligible for group health insurance coverage from any
other employer, or (z) the date Employee is no longer eligible to continue
Employee’s group health insurance coverage with the Company under applicable law
(the “Benefits Continuation Payments”).

 

6

--------------------------------------------------------------------------------

 

 

 

(e)

Timing of Severance Payment.

 

(i)     Timing of Severance Payment. The Severance Payment shall be payable to
Employee (or, in the event of death, to his estate or legal representative) in
cash by the Company over a period of twelve (12) consecutive months, in equal
monthly installments subject to the Company’s normal payroll policies commencing
on the first regular payroll date that occurs after Employee’s Date of
Termination; provided, however, that any installments that otherwise would be
payable on the Company’s regular payroll dates between the Date of Termination
and the fortieth (40th) calendar day after the Date of Termination will be
delayed until the Company’s first regular payroll date that is more than forty
(40) days after the Date of Termination and included with the installment
payable on such payroll date.

 

(ii)     Distribution Rules.     The following rules shall apply with respect to
the distribution of payments and benefits, if any, to be provided to Employee
under this Section 5 and Section 6, as applicable:

 

(A)     Notwithstanding anything to the contrary contained herein, no payments
shall be made to Employee upon Employee’s termination of employment from the
Company under this Agreement unless such termination of employment is a
“separation from service” under Code Section 409A. The determination of whether
and when a “separation from service” has occurred shall be made in a manner
consistent with and based on the presumptions set forth in Treasury Regulations
Section 1.409A-1(h).     If, as of the date of the “separation from service” of
Employee from the Company, Employee is not a Specified Employee (as defined in
Section 5(e)(iii)), then the payments shall be made on the dates and terms set
forth in Section 5(e)(i).

 

(B)     If, as of the date of the “separation from service” of Employee from the
Company, Employee is a Specified Employee, then any portion of the payments that
is a payment of deferred compensation as determined under Code Section 409A
(after taking into account the exemption rules for short-term deferrals under
Treasury Regulations Section 1.409A-1(b)(4) and separation payments under
Treasury Regulations Section 1.409A-1(b)(9)(iii)) and that would, absent this
subsection, be paid within the six-month period following the separation from
service of Employee from the Company shall not be paid until the date that is
six (6) months and one (1) day after such separation from service (or, if
earlier, Employee’s death).

 

(iii)     Specified Employee. As used herein, the term “Specified Employee”
means a “specified employee” (as defined in Code Section 409A(a)(2)(B)(i)). By
way of clarification, “specified employee” means a “key employee” (as defined in
Section 416(i) of the Code, disregarding Section 416(i)(5) of the Code) of the
Company. Employee shall be treated as a “key employee” if Employee meets the
requirement of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code at any time
during the twelve (12) month period ending on an “identification date.” If
Employee is a “key employee” as of an identification date, she shall be treated
as a Specified Employee for the twelve (12) month period beginning on the first
day of the fourth month following such identification date. For purposes of any
Specified Employee determination hereunder, the “identification date” shall mean
the last day of the calendar year.

 

7

--------------------------------------------------------------------------------

 

 

 

6.

CHANGE OF CONTROL TERMINATION PAYMENT.

 

(a)     Triggering Event. In consideration and recognition of Employee’s
employment and his contribution to protecting and enhancing shareholder value in
any future sale of the Company that may occur, the Company agrees to pay to
Employee a change of control termination payment as specified below (the “Change
of Control Termination Payment”). The Change of Control Termination Payment
shall be in addition to amounts otherwise payable pursuant to Section 3 through
the Date of Termination but in lieu of any Severance Payments or Benefits
Continuation Payments otherwise due under Section 5, shall be subject to
Employee satisfying the waiver and release condition identified in Section 13(d)
and Employee not violating the Protective Covenants, and shall be earned upon
the earlier of (i) the termination of Employee’s employment with the Company at
any time within two (2) years following a Change of Control (as defined below)
(A) by the Company for any reason other than Cause or (B) by Employee for Good
Reason or (ii) upon the occurrence of a Change of Control, if Employee’s
employment with the Company was terminated within six (6) months prior to the
Change of Control, either by (A) the Company for any reason other than Cause or
(B) by Employee for Good Reason (the earlier of (i) or (ii) above being referred
to as the “Triggering Event”).

 

(b)     Amount. The amount of the Change of Control Termination Payment shall be
equal to one (1.0) times the sum of Employee’s annual Base Salary as of the Date
of Termination plus Employee’s Cash Bonus target for the year in which the Date
of Termination occurs.

 

(c)     Payment; Medical Coverage; Vesting. Subject to Employee satisfying the
waiver and release condition identified in Section 13(d) and not violating the
Protective Covenants, the Change of Control Termination Payment shall be paid in
a single cash lump sum payment to Employee (or, in the event of death, to his
estate or legal representative) not later than forty (40) days after the
Triggering Event. Such payment shall be in addition to sums due to Employee
through the Date of Termination, shall be subject to normal withholding
requirements of the Company and shall be in lieu of Severance Payments or
Benefits Continuation Payments that may otherwise be due under Section 5. In
addition, all unvested Equity Compensation and any additional unvested equity,
including, but not necessarily limited to stock options and/or restricted stock
units awarded to Employee shall immediately vest as of the Triggering Event. In
addition, subject to Employee satisfying the waiver and release condition
identified in Section 13(d) and not violating the Protective Covenants and
Employee being eligible for and taking all steps necessary to continue
Employee’s group health insurance coverage with the Company following the Date
of Termination, Employee will receive the Benefits Continuation Payments.

 

(d)     Change of Control Defined. For the purposes of this Agreement, the term
“Change of Control” means a change in the ownership or effective control of, or
in the ownership of a substantial portion of the assets of, the Company, to the
extent consistent with Code Section 409A and any regulatory or other
interpretive authority promulgated thereunder, as described in paragraphs (i)
through (iv) below.

 

(i)     Change in Ownership of Company.     A change in the ownership of the
Company will be deemed to have occurred on the date that any one person, or more
than one person acting as a group (within the meaning of paragraph (iv) below)
other than a group of which Employee is a member, acquires ownership of the
Company stock that, together with the Company stock held by such person or
group, constitutes more than 50% of the voting power of the stock of the
Company: provided, however that for purposes of this Section 6(d)(i), no Change
of Control may be deemed to have occurred (A)     as a result of any
transaction(s) completed on or before October 1, 2015 or (B) pursuant to the
acquisition of ownership of the Company’s stock by a person owning more than 5%
of Company stock as of September 5, 2015.

 

8

--------------------------------------------------------------------------------

 

 

(A)     If any one person or more than one person acting as a group (within the
meaning of paragraph (iv) below), other than a group of which Employee is a
member, is considered to own more than 50% of the total voting power of the
stock of the Company, the acquisition of additional Company stock by such person
or persons shall not be considered to cause a change in the ownership of the
Company or to cause a change in the effective control of the Company (within the
meaning of paragraph (ii) below).

 

(B)     An increase in the percentage of Company stock owned by any one person,
or persons acting as a group (within the meaning of paragraph (iv) below), as a
result of a transaction in which the Company acquires its stock in exchange for
property, shall be treated as an acquisition of stock for purposes of this
paragraph (i).

 

(C)     Except as provided in (B) above, the provisions of this paragraph

(i)     shall apply only to the transfer or issuance of Company stock if such
stock remains outstanding after such transfer or issuance.

 

 

(ii)

Change in Effective Control of Company.

 

(A)     A change in the effective control of the Company shall occur on the date
that either of (1) or (2) below occurs:

 

(1)     Any one person, or more than one person acting as a group (within the
meaning of paragraph (iv) below), acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Company possessing 30% or more of
the total voting power of the stock of the Company: provided, however, that for
purposes of this Section 6(d)(ii), no Change of Control may be deemed to have
occurred (A) as a result of any transaction(s) completed on or before October 1,
2015 or (B) pursuant to the acquisition of ownership of Company stock by a
person owning more than 5% of the Company’s stock as of September 5, 2015, or

 

(2)     A majority of members of the Board are replaced during any twelve (12)
month period by members of the Board whose appointment or election is not
endorsed by a majority of the Board prior to the date of such appointment or
election.

 

(B)A change in effective control of the Company also may occur with respect to
any transaction in which either the Company or the other entity involved in a
transaction experiences a Change of Control event described in paragraphs (i) or
(iii).

 

(C)     If any one person, or more than one person acting as a group (within the
meaning of paragraph (iv) below), is considered to effectively control the
Company (within the meaning of this paragraph (ii)), the acquisition of
additional control of the Company by the same person or persons shall not be
considered to cause a change in the effective control of the Company (or to
cause a change in the ownership of the Company within the meaning of paragraph
(i)).

 

(iii)     Change in Ownership of a Substantial Portion of Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets shall
occur on the date that any one person, or more than one person acting as a group
(within the meaning of paragraph (iv) below), other than a group of which
Employee is a member, acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value
(within the meaning of paragraph (iii)(B)) equal to or more than 40% of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions.

 

9

--------------------------------------------------------------------------------

 

 

(A)     A transfer of the Company’s assets shall not be treated as a change in
the ownership of such assets if the assets are transferred to one or more of the
following:

 

(1)     A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to Company stock;

 

(2)     An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

 

(3)     A person, or more than one person acting as a group (within the meaning
of paragraph (iv) below), that owns, directly or indirectly, 50% or more of the
total value or voting power of all of the outstanding stock of the Company; or

 

(4)     An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii)(A)(3).

 

For purposes of this paragraph (iii)(A), and except as otherwise provided, a
person’s status is determined immediately after the transfer of assets.

 

(B)     For purposes of this paragraph (iii), gross fair market value means the
value of all the Company’s assets, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

(iv)     Group Definition. For the purposes of this Section 6, persons shall be
considered to be acting as a group if they are owners of an entity that enters
into a merger, consolidation, purchase, or acquisition of assets, or similar
business transaction with the Company. If a person, including an entity
shareholder, owns stock in the Company and another entity with which the Company
enters into a merger, consolidation, purchase, or acquisition of stock, or
similar business transaction, such person shall be considered to be acting as a
group with the other owners of equity interests in an entity only to the extent
of the ownership in that entity prior to the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
Persons shall not be considered to be acting as a group solely because they
purchase or own stock of the Company at the same time, or as a result of the
same public offering of Company stock.

 

 

7.

PARACHUTE PAYMENT CUT-BACK.

 

(a)     Safe Harbor. Notwithstanding anything to the contrary contained herein,
the Company will not pay to Employee any excise tax gross up pursuant to this
Agreement or any other agreement between Employee and the Company. Further
notwithstanding anything to the contrary contained herein, the Company shall
reduce any payment contingent on a Change of Control pursuant to any plan,
agreement, or arrangement of the Company that would be considered in determining
whether a “parachute payment” (as defined in Section 280G (“Section 280G”) of
the Code), has occurred (“Change of Control Severance Payment”) to 2.99 times
Employee’s average compensation, as indicated on such Employee’s Form W-2, for
the five (5) years ending immediately prior to the year containing the date of
the Change of Control (the “Safe Harbor Amount”) if, and only if, reducing the
Change of Control Severance Payment would provide Employee with a greater net
after-tax Change of Control Severance Payment than would be the case if no such
reduction took place. The Safe Harbor Amount, as defined herein, is an amount
expressed in present value which maximizes the aggregate present value of the
Change of Control Severance Payment without causing the Change of Control
Severance Payment to be subject to the excise tax under Section 4999 (and
related Section 280G) of the Code (the “Excise Tax”), determined in accordance
with Section 280G(d)(4). Any reduction in the Change of Control Severance
Payment shall be implemented in accordance with Section 7(b).

 

10

--------------------------------------------------------------------------------

 

 

(b)     Implementation Rules.

 

(i)     Reduction. Any reduction in payments pursuant to Section 7(a) shall
apply to cash payments and/or vesting of equity awards so as to minimize the
amount of compensation that is reduced (i.e., it applies to payments or vesting
that to the greatest extent represent parachute payments), with the amount of
compensation based on vesting to be based on all facts and circumstances as of
the date of such vesting; provided, however, the reduction shall first be
applied to cash payments and only applied to equity awards thereafter, such that
equity awards are only reduced to the extent absolutely necessary; further,
provided, however, no reduction shall be applied to an amount that constitutes a
deferral of compensation under Code Section 409A except for amounts that have
become payable at the time of the reduction and as to which the reduction will
not result in a non-reduction in a corresponding amount that is a deferral of
compensation under Code Section 409A that is not currently payable. In no event
shall any reduction or cancellation of payments that constitute deferred
compensation under Code Section 409A result in an impermissible change in the
form or timing of such payments, or an impermissible acceleration or deferral of
such payments, in violation of Code Section 409A.

 

(ii)     Excise Tax. For purposes of determining whether the Change of Control
Severance Payment will be subject to the Excise Tax and the amount of such
Excise Tax:

 

(A)     The Change of Control Severance Payment shall be treated as a “parachute
payment” within the meaning of Section 280G(b)(2), and if it is an “excess
parachute payment” within the meaning of Section 280G(b)(1), it shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants, counsel or auditors of
nationally recognized standing (“Independent Advisors”) selected by the Company
and reasonably acceptable to Employee, the Change of Control Severance Payment
(in whole or in part) does not constitute a parachute payment, or such excess
parachute payment (in whole or in part) represents reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) in excess of
the base amount within the meaning of Section 280G(b)(3) or are otherwise not
subject to the Excise Tax.

 

(B)     The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Independent Advisors in accordance with the
principles of Sections 280G(d)(3) and (4).

 

(iii)     Tax Rates. For purposes of determining reductions in compensation
pursuant to this Section 7(b), if any, Employee will be deemed (A) to pay
federal income taxes at the applicable rates of federal income taxation for the
calendar year in which the compensation would be payable; and (B) to pay any
applicable state and local income taxes at the applicable rates of taxation for
the calendar year in which the compensation would be payable, taking into
account any effect on federal income taxes from payment of state and local
income taxes.

 

 

8.

NON-EXCLUSIVITY OF RIGHTS.

 

Nothing in this Agreement shall prevent or limit Employee’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which Employee may qualify, nor,
except as specifically set forth herein, shall anything herein limit or
otherwise affect such rights as Employee may have under any contract or
agreement with the Company or any of its affiliated companies. Amounts which are
vested benefits or which Employee is otherwise entitled to receive under any
plan, practice or program of or any contract or agreement with the Company or
any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement except as explicitly modified by this Agreement.

 

11

--------------------------------------------------------------------------------

 

 

 

9.

FULL SETTLEMENT.

 

In no event shall Employee be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Employee under any
of the provisions of this Agreement, and such amounts shall not be reduced
whether or not Employee obtains other employment. The Company agrees to pay as
incurred, to the full extent permitted by law, all legal fees and expenses which
Employee may reasonably incur as a result of any contest or dispute by the
Company or Employee with respect to liability under, or the interpretation of
the validity or enforceability of, any provision of this Agreement, but only in
the event and to the extent that (i) Employee receives a final, non-appealable
judgment in his favor in any such action or receives a final judgment in his
favor that has not been appealed by the Company within thirty (30) days of the
date of the judgment; or (ii) the Parties agree to dismiss any such action upon
the Company’s payment of the sums allegedly due Employee or performance of the
covenants by the Company allegedly breached by it.

 

 

10.

PROTECTIVE COVENANTS

 

(a)     Confidential Information. Employee and the Company are Parties to one or
more separate agreements respecting confidential information, trade secrets, and
inventions (collectively, the “IP Agreements”). The Parties agree that the IP
Agreements shall not be superseded or terminated by this Agreement and shall
survive any termination of this Agreement.

 

(b)     Non-Compete Commitment. During the term of this Agreement and for a
period of one (1) year following the Date of Termination, regardless of the
reason for the termination of Employee’s employment and whether such termination
occurs at the initiative of Employee or the Company, Employee agrees that she
will not accept any position as vice president of finance and chief financial
officer with, or provide comparable level executive consultation to any
Competitive Business of the Company. As used herein, a “Competitive Business” is
a business (including but not limited to a business started by Employee) that is
in the business of providing activities, products or services that are
competitive with those provided by the Company and that are of the type
conducted, authorized, offered, or provided within one year prior to Employee’s
Date of Termination.

 

(c)     Agreement Not to Solicit Employees. During the Employment Period and for
a period of one (1) year following the Date of Termination, regardless of the
reason for the termination of Employee’s employment and whether such termination
occurs at the initiative of Employee or the Company, Employee covenants and
agrees that Employee shall not (a) solicit, recruit, or hire (or attempt to
solicit, recruit, or hire) or otherwise assist anyone in soliciting, recruiting,
or hiring, any employee or independent contractor of the Company who performed
work for the Company within the last year of Employee’s employment with the
Company until that employee’s employment or that independent contractor’s
engagement with the Company has been voluntarily or involuntarily terminated for
at least six (6) months, or (b) otherwise encourage, solicit, or support any
employee(s) or independent contractor(s) to leave their employment with the
Company.

 

12

--------------------------------------------------------------------------------

 

 

(d)     Non-Solicitation of Customers or Clients. During the Employment Period
and for a period of one (1) year following the Date of Termination, regardless
of the reason for the termination of Employee’s employment and whether such
termination occurs at the initiative of Employee or the Company, Employee agrees
not to solicit, directly or by assisting others, any business from any of the
Company’s customers or clients, including actively sought prospective customers
or clients, with whom Employee has had material contact during the one-year
period prior to the termination of the Employment Period with the Company, for
the purpose of providing products or services that are competitive with those
provided by the Company. As used in this paragraph, “material contact” means the
contact between Employee and each customer, client or vendor, or potential
customer, client or vendor (i) with whom or which Employee dealt on behalf of
the employer, (ii) whose dealings with the Company were coordinated or
supervised by Employee, (iii) about whom Employee obtained confidential
information in the ordinary course of business as a result of Employee’s
association with the Company, or

(i)     who receives products or services authorized by the Company, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for Employee within one year prior to Employee’s Date of Termination.

 

(e)     Non-Disparagement. Employee agrees not to make disparaging remarks, or
remarks that could reasonably be construed as disparaging, regarding the
Company, its subsidiaries, their directors, officers, or employees, businesses
or practices during the Employment Period and thereafter.

 

(f)     Certain Payment Obligations/Consideration. Employee agrees that the
payment of any Severance Payment, Benefits Continuation Payments or Change of
Control Termination Payment shall be subject to and expressly conditioned upon
Employee’s compliance with the covenants set forth in paragraphs (a) through (e)
of this Section 10 (collectively, the “Protective Covenants”). Payments of
amounts owing under any Change of Control Termination Payment, Severance Payment
or Benefits Continuation Payments obligation shall be conditioned upon
Employee’s continued compliance with the Protective Covenants. Should Employee
fail to comply with any of the Protective Covenants, the Company shall not be
required to make the Change of Control Termination Payment, Severance Payment
(or any portion thereof remaining unpaid) or Benefits Continuation Payments and
Employee shall be required to repay any portion of the Change of Control
Termination Payment, Severance Payment or Benefits Continuation Payments that
Employee has already received from the Company. Employee acknowledges that the
consideration for the Protective Covenants includes the employment granted and
the salary and other compensation provided hereunder including, but not limited
to, the covenants respecting a Severance Payment, Change of Control Termination
Payment or Benefits Continuation Payments.

 

(g)     Specific Performance. Employee acknowledges that it would be difficult
to calculate the Company’s damages from Employee’s breach of any of the
Protective Covenants and that money damages (even including any repayments made
pursuant to paragraph (f)) would therefore be an inadequate remedy. Accordingly,
upon such breach, Employee acknowledges that the Company may seek and shall be
entitled to temporary, preliminary, and/or permanent injunctive relief against
Employee, and/or other appropriate orders to restrain such breach. Nothing in
this provision shall limit or prevent the Company from seeking any other damages
or relief provided by applicable law for breach of this Agreement or any section
or provision hereof. Employee agrees that the Company may obtain specific
performance, and that the Company shall not be required to post bond in the
event it is necessary for the Company to obtain temporary or preliminary
injunctive relief, any bond requirement hereby being expressly waived by
Employee.

 

(h)     Protective Covenant Enforceability. The Parties covenant and agree that
the provisions contained in paragraphs (a) through (g) are reasonable and are
not known or believed to be in violation of any federal, state, or local law,
rule, or regulation. It is the reasonable intent and expectation of the Parties
that these protective covenants shall be enforced in accordance with their
terms. However, in the event a court of competent jurisdiction finds any
provision herein (or subpart thereof) to be void or unenforceable, the Parties
agree that the court shall modify the provision(s) (or subpart(s) thereof) to
make the provision(s) (or subpart(s) thereof) and this Agreement valid and
enforceable to the fullest extent permitted by applicable law. Any illegal or
unenforceable provision (or subpart thereof), or any modification by any court,
shall not affect the remainder of this Agreement, which shall continue at all
times to be valid and enforceable in accordance with its terms.

 

13

--------------------------------------------------------------------------------

 

 

 

11.

SUCCESSORS.

 

(a)     Successors in Interest. This Agreement is personal to Employee and,
without the prior written consent of the Company, shall not be assignable by
Employee otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Employee’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

 

(b)     Assumption of Agreement. The Company will require any successor who
acquires all or substantially all of the business and/or assets of the Company
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, the “Company” shall mean
Sun BioPharma, Inc., as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.

 

 

12.

COMPLIANCE WITH CODE SECTION 409A.

 

(a)     Compliance. All payments that may be made and benefits that may be
provided pursuant to this Agreement are intended to comply with, or otherwise be
exempt from, Code Section 409A and any regulations and Treasury guidance
promulgated hereunder, and any ambiguities shall be interpreted in a manner
consistent with the requirements of Code Section 409A. Further, notwithstanding
anything to the contrary, all Severance and Change of Control Termination
payments payable under the provisions of Section 5 or Section 6 shall be paid to
Employee no later than the last day of the second calendar year following the
calendar year in which the Date of Termination occurs. None of the payments
under this Agreement are intended to result in the inclusion in Employee’s
federal gross income of an amount on account of a failure under Section
409A(a)(1) of the Code. The Parties intend to administer and interpret this
Agreement to carry out such intentions. Notwithstanding any other provision of
this Agreement, to the extent that the right to any payment (including the
provision of benefits) hereunder provides for the “deferral of compensation”
within the meaning of Section 409A(d)(1) of the Code, the payment shall be paid
(or provided) in accordance with the following:

 

(i)     Each payment hereunder is intended to constitute a separate payment from
each other payment for purposes of Treasury Regulations Section 1.409A-2(b)(2).

 

(ii)     Payments with respect to reimbursements of expenses or benefits or
provision of fringe or other in-kind benefits shall be made on or before the
last day of the calendar year following the calendar year in which the relevant
expense or benefit is incurred. The amount of expenses or benefits eligible for
reimbursement, payment or provision during a calendar year shall not affect the
expenses or benefits eligible for reimbursement, payment or provision in any
other calendar year.

 

(b)     Amendments. The Company and Employee agree that they will execute any
and all amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with Code Section 409A.

 

14

--------------------------------------------------------------------------------

 

 

(c)     Tax Matters. The Company makes no representation or warranty as to the
tax effect of any of the preceding provisions, and the provisions of this
Agreement shall not be construed as a guarantee by the Company of any particular
tax effect to Employee under this Agreement. Without limiting the foregoing, the
Company shall not be liable to Employee or any other person for any payment made
under this Agreement which is determined to result in the imposition of an
excise tax, penalty or interest under Code Section 409A, nor for reporting in
good faith any payment made under this Agreement as an amount includible in
gross income under Code Section 409A.

 

 

13.

MISCELLANEOUS.

 

(a)     Governing Law; Interpretation; Severability. This Agreement shall be
governed by the laws of the State of Minnesota without regard to the conflicts
of laws provisions of that State or any other State. The Company hereby consents
to, and waives any objection to, personal jurisdiction in any state or federal
court sitting in Hennepin County, Minnesota, for the purpose of any action to
enforce this Agreement or recover damages for the breach thereof. The Parties
agree that any dispute arising from this Agreement, including but not limited to
issues of breach, enforceability, or modification, shall be decided only in a
state or federal court sitting in Hennepin County, Minnesota, which the Parties
expressly agree shall be the exclusive venue for any such action.

 

(b)     Amendment; Validity. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the Parties hereto or their
respective successors and legal representatives. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement. The
captions of this Agreement are not part of the provisions hereof and shall have
no force and effect.

 

(c)     Notices. All notices and other communications hereunder shall be in
writing

and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, in either case,
accompanied by a facsimile copy, addressed as follows:

 

If to Employee:

 

Susan Horvath

4601 Tower St.

Edina, MN     55424

 

If to the Company:

 

Sun BioPharma, Inc.

712 Vista Blvd.     #305

Waconia, MN     55387

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(d)     Waiver and Release. Employee acknowledges and agrees that the Company
requires, as a condition to receipt of any Severance Payment or Benefits
Continuation Payments under Section 5 or any Change of Control Termination
Payment or Benefits Continuation Payments under Section 6, that Employee (or a
representative of his estate) execute a waiver and release discharging the
Company, its subsidiaries, and their respective affiliates, and its and their
officers, directors, managers, employees, agents and representatives and the
heirs, predecessors, successors and assigns of all of the foregoing, from any
and all claims, actions, causes of action or other liability, whether known or
unknown, contingent or fixed, arising out of or in any way related to the
benefits thereunder, including, without limitation, any claims under the this
Agreement or other related instruments, other than the Company’s obligation to
pay the consideration as provided in this Agreement. The waiver and release
shall be in a form determined by the Company and acceptable to Employee and
shall be executed prior to the expiration of the time periods provided for any
first payment of such benefits.

 

15

--------------------------------------------------------------------------------

 

 

(e)     Non-Waiver. The failure of the Company to insist upon or enforce strict
performance of any provision of this Agreement or to exercise any rights or
remedies thereunder will not be construed as a waiver by the Company to assert
or rely upon any such provision, right, or remedy in that or any other instance.

 

(f)     Entire Agreement. This Agreement embodies the entire agreement between
the Parties with respect to the subject matter addressed herein and supersedes
any prior understandings, agreements or representations by or among the Parties,
written or oral, that may relate to the subject matter hereof; provided,
however, that nothing in this Agreement is intended to and does not modify,
supersede or replace the IP Agreements, and documents adopted by the Board with
respect to the Cash Bonus, any agreements or plans concerning any equity awards
to Employee, or any agreements or other documents related to any employee
benefit plans, each of which are to be in effect in accordance with their terms.

 

(g)     Survival. The covenants set forth in Sections 4, 5, 6, 7, 8, 9, 10, 11,
12 and 13 shall survive any termination of Employee’s employment or termination
of the Employment Period.

 

(h)     Counterparts; Facsimile; Electronic Submission. This Agreement may be
executed in one (1) or more counterparts, each of which shall be deemed an
original, and it shall not be necessary in making proof of this Agreement or the
terms hereof to produce or account for more than one

(1) of such counterparts. Executed signature pages to this Agreement may be
delivered by facsimile or electronically, and such facsimiles or electronically
submitted documents will be deemed as sufficient as if actual signature pages
had been delivered.

 

[Signatures on following page]

 

16

--------------------------------------------------------------------------------

 

 

[ex_114043img001.jpg]